Citation Nr: 1202534	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for candidiasis of the feet with tinea pedia and hyperhydrosis, currently evaluated at 10 percent disabling.

2.  Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1972 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2007 and August 2008 rating decisions by the RO.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, on his August 2009 VA Form 9, requested that he be scheduled for a hearing before the Board at the RO and checked the box stating that he wanted to appeal all issues listed on the Statement of the Case (SOC) and any Supplemental SOCs.  This VA Form 9 was received by the RO in response to an August 2009 SOC and completed the appeal concerning the issue of special monthly pension.  Thereafter, the Veteran, on his March 2011 VA Form 9, checked the boxes, stating that he did not want a BVA hearing and that he wanted to appeal all of the issues listed on the SOC and any Supplemental SOCs that the local RO may have sent him.  This VA Form 9 completed the appeal concerning the level of compensation for the service-connected skin disorder of the feet and also continued the appeal concerning special monthly pension.  In considering the interplay between the VA Form 9 of August 2009 and of March 2011, the Board is unable to discern whether the Veteran intended to limit his request for a BVA hearing to the special monthly pension issue, or whether he intended to withdraw his BVA hearing request in its entirety.  Given the uncertainty in the Veteran's intentions for a BVA hearing, the Board is mindful that any ambiguity must be resolved in the Veteran's favor.  See Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006) (citing Gardener v. Brown, 513 U.S. 115, 118 (1994)).  Hence, to preserve the Veteran's right of due process, the Board determines that the Veteran's request for a BVA hearing at the local RO, for the purpose of addressing the issues currently on appeal, still remains pending.

Accordingly, pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings between the RO and the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at the local regional office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


